[logo] SUTHERLAND ASBILL &BRENNAN LLP 700 Sixth Street, NW, Suite 700 Washington, DC20001-3980 202.383.0100Fax 202.637.3593 www.sutherland.com FREDERICK R. BELLAMY DIRECT LINE: 202.383.0126 E-mail: fred.bellamy@sutherland.com April 29, 2015 Board of Directors Transamerica Life Insurance Company Transamerica Corporate Separate Account Sixteen 4333 Edgewood Road, NE Cedar Rapids, IA 52499 Re: Transamerica Corporate Separate Account Sixteen Advantage X File Nos. 333-109579 / 811-21440 To the Board of Directors: We hereby consent to the reference to our name under the heading “Legal Matters” in the Statement of Additional Information filed as part of Post-Effective Amendment No. 21 to the Form N-6 registration statement for Transamerica Corporate Separate Account Sixteen (File No. 333-109579). In giving this consent, we do not admit that we are in the category of persons whose consent is required under Section 7 of the Securities Act of 1933. SUTHERLAND ASBILL & BRENNAN LLP By: /s/Frederick R. Bellamy Frederick R. Bellamy ATLANTA AUSTIN HOUSTON NEW YORK SACRAMENTO WASHINGTON DC
